



COURT OF APPEAL FOR ONTARIO

CITATION:

R. v. Brennan,
    2021 ONCA 132

DATE: 20210303

DOCKET: C68316

Doherty,
    Watt and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Tara
    Irene Brennan

Applicant (Appellant)

Richard Fedorowicz,
    for the appellant

Rick Visca, for
    the Public Prosecution Service of Canada

Alex
    Hrybinsky, for the Attorney General of Ontario

Heard: In writing

On appeal from convictions entered by Justice P.H.M.
    Agro of the Ontario Court of Justice, dated August 21, 2019.

REASONS
    FOR DECISION

[1]

The
    appellant was convicted of several serious offences and sentenced to a lengthy
    prison term. The respondents, the federal and provincial Crowns, concede the
    appeal must be allowed.

[2]

We
    agree.

[3]

The
    appellant sought to withdraw an undertaking given earlier in the proceedings by
    counsel to plead guilty to certain charges if a pretrial motion to exclude
    evidence under s. 24(2) failed. There is some uncertainty as to what
    undertaking was given, but we proceed on the basis there was an undertaking to
    plead guilty.

[4]

The
    trial judge wrongly held she had no jurisdiction to allow the appellant to
    resile from the undertaking to plead guilty. The trial judge can, in
    appropriate circumstances where the interests of justice so dictate, permit an
    accused to withdraw an undertaking or admission previously given in the
    proceedings. The trial judge should have considered the appellants explanation
    for the apparent change in position as well as the Crowns indication that it
    did not oppose the appellants request. Had the trial judge not incorrectly
    held she had no jurisdiction to entertain the appellants request, we are
    confident she would have allowed the appellant to proceed to trial.

[5]

The
    appeal is allowed, the convictions are quashed, and a new trial is ordered.

Doherty
    J.A.

David
    Watt J.A.

K.
    van Rensburg J.A.



